Citation Nr: 1608497	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  He died in 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The St. Louis RO has current jurisdiction of the matter.

In April 2014, the appellant testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In February 2015, the Board granted service connection for diabetes mellitus, type II, with the appellant as the substituted party under 38 U.S.C.A. § 5121A.  The Board denied entitlement to service connection for the cause of the Veteran's death.  The Veteran appealed the Board's decision on the claim for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court). 

In November 2015, the Court vacated the February 2015 Board decision on the claim for the cause of the Veteran's death, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's February 2015 decision on the matter of entitlement to service connection for the cause of the Veteran's death was vacated for two reasons.  First, the parties found the Board not provide an adequate statement of reasons
and bases when it found that the Veteran did not have any service-connected
disabilities at his death, although in the same decision, the Board awarded service connection for diabetes mellitus.  Second, the parties found the Board did not provide an adequate statement of reasons or bases to support its finding that the duty to assist had been satisfied.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d
1345. 1347 (Fed. Cir. 2008).  The Board did not consider the applicability of 38 C.F.R. § 3.312(c)(3) and whether development was needed on whether the Veteran's service connected diabetes mellitus involved active processes affecting vital organs that resulted in debilitating effects and general impairment of health to the extent that rendered Veteran materially less capable of resisting the effects of metastatic GE junction cancer.

VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The current record indicates that the Veteran's diabetes was controlled at his death.  Complications or effects of diabetes were not mentioned in any of the private treatment records surrounding his death.  In June 2010, the Veteran's diabetes was noted to be "without complication."  In October 2010, the Veteran reported no symptoms related to his diabetes.  In February 2011, the Veteran's medications were addressed and the condition was "near control."  Virtual VA Entry 3/16/12, p. 3/7.  A medical opinion must be obtained addressing the effect of the Veteran's diabetes on his death.  
The examiner must also opine on whether the Veteran's metastatic gastroesophageal junction cancer could be directly related to  his presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The examiner must indicate whether the cancer could be classified as any of the cancers listed in 38 C.F.R. § 3.309(e), and must also provide medical findings as to the primary site of the Veteran's cancer.  See, e.g., 38 U.S.C.A. § 1113(a) ; VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243 (1997).

The RO must also provide notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant with a proper VCAA notice letter pertinent to her claim of entitlement to service connection for the cause of the Veteran's death, in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter must include a statement of all of the conditions for which the Veteran was service connected at his death (currently, diabetes mellitus, type II),  an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death based on his previously service-connected conditions, and an explanation of the evidence and information required to substantiate the claim based on the conditions not yet service connected.  

2.  Forward the claims file to a VA examiner to provide an opinion regarding the claim for service connection for the cause of the Veteran's death.
The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
(A)  The examiner must provide an opinion as to whether the Veteran's service-connected disability (type II diabetes mellitus) either caused or contributed substantially or materially to Veteran's death or caused or aggravated the metastatic gastroesophageal junction cancer listed on his death certificate.  The examiner must also determine whether the Veteran's service-connected type II diabetes mellitus involved active processes affecting vital organs that produced debilitating effects and a general impairment of health to an extent that rendered him materially less capable of resisting the effects of metastatic gastroesophageal junction cancer.
In rendering this opinion, the examiner's attention is drawn to the following:

* 2010-2011 private medical treatment records surrounding the Veteran's death.  These records include a June 2010 record noting the Veteran's diabetes to be "without complication."  In October 2010, the Veteran reported no symptoms related to his diabetes.  In February 2011, the Veteran's medications were addressed and the condition was "near control."  

(B.)  Indicate whether gastroesophageal junction cancer began during active service or is related to any incident of service, including to the Veteran's exposure to herbicides while serving in Vietnam.

The examiner's attention is drawn to the following:

* Service treatment records are devoid of documentation of cancer or gastroesophageal-related complaints, treatment, or diagnoses.

* February 2015 Board decision, finding that the Veteran's exposure to herbicides was presumed given his active duty service on the USS CACAPON between April 1969 and May 1970.

(C) Indicate, to the extent possible, the primary site of the Veteran's cancer.  

(D) Indicate whether the Veteran had respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) or soft-tissue sarcoma (adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma ( including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas), malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma), and if so, whether respiratory cancer or soft tissue sarcoma caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death. 
(E)  Indicate whether a malignant tumor manifested within one year of separation from service.  If so, the examiner must opine as to whether such a disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to produce death, or hastened his death.

A complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




